Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered June 2, 1989, convicting him of attempted criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly and voluntarily pleaded guilty prior to such time as the court might have rendered a final order denying his suppression motion. Accordingly, and in accordance with his express waiver of all motions both pending and decided, the defendant may not now argue that the court erred in its ruling on his related motion to compel discovery (see, People v Fernandez, 67 NY2d 686). Thompson, J. P., Brown, Balletta and Miller, JJ., concur.